Title: From Thomas Jefferson to Martha Jefferson Randolph, 26 April 1790
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear Patsy
New York Apr. 26. 1790.

I wrote you last on the 4th. instant. In my letter of the 19th. to Mr. Randolph I inclosed one to you from England. I now send a packet from France, which comes from Botidour. I have now been seven weeks from you my dear and have never heard one tittle from you. I write regularly once a week to Mr. Randolph, yourself, or Polly, in hopes it may induce a letter from one of you every week also. If each would answer by the first post my letter to them, I should receive it within the three weeks so as to keep up a regular correspondence with each. I hope there are letters on the way for me. What I mentioned to Mr. Randolph in my letter of last week relative to Mr. Bedford is not confirmed. Some deny the fact. I inclose for Mr. Randolph Fenno’s paper. He promises henceforward to give his foreign news from the Leyden gazette, so that it will be worth reading. I long to hear how you pass your time. I think both Mr. Randolph and yourself will suffer with ennui at Richmond. Interesting occupations are essential to happiness: indeed the whole art of being happy consists in the art of finding emploiment. I know none so interesting, and which croud upon us so much, as those of a domestic nature. I look forward therefore to your commencing housekeepers on your own farm, with some anxiety. Till then you will not know how to fill up your time, and your weariness of the things around you will assume the form of a weariness of one another. I hope Mr. Randolph’s idea of settling near Monticello will gain strength; and that no other settlement will in the mean time be fixed on. I wish some expedient may be devised for  settling him at Edgehill. No circumstance ever made me feel so strongly the thraldom of Mr. Wayles’s debt. Were I liberated from that, I should not fear but that Colo. Randolph and myself, by making it a joint contribution, could effect the fixing you there, without interfering with what he otherwise proposes to give to Mr. Randolph. I shall hope when I return to Virginia in the fall that some means may be found of effecting all our wishes. Present me affectionately to Mr. Randolph and Polly, and my friendly respects to Colo. Randolph. Adieu my dear. Your’s affectionately,

Th: Jefferson

